   Case 1:19-cv-01924-MN Document 1 Filed 10/10/19 Page 1 of 15 PageID #: 1




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE


ARTILIUM AFRICA, LLC                            :          CIVIL ACTION
2331 Mill Road, Suite 100                       :
Fairfax, VA 22314, and                          :
                                                :
TRISTAR AFRICA TELECOM, LLC                     :
2331 Mill Road, Suite 100                       :
Fairfax, VA 22314,                              :
                                                :
                      Plaintiffs,               :          JURY TRIAL DEMANDED
                                                :
              v.                                :
                                                :
PARETEUM CORPORATION                            :
1185 Avenue of the Americas, 37th Floor         :
New York, NY 10036,                             :
                                                :
                      Defendant.                :          NO. ____________________


                                         COMPLAINT

       AND NOW, comes Plaintiffs, ARTILIUM AFRICA, LLC, and TRISTAR AFRICA

TELECOM, LLC, (hereinafter "Plaintiffs") by and through their counsel, O’Hagan Meyer LLP,

who bring this suit against Pareteum, Inc. (hereinafter "Pareteum" or "Defendant") and in support

thereof avers the following:

                                    NATURE OF THE ACTION

       1.      This action is commenced by the Plaintiffs against Defendant for actual,

consequential, and punitive damages for tortious interference with contract and civil conspiracy

arising out of the Defendant’s conduct in connection with its interference in a contract by and

between Plaintiffs and Artilium, plc.
   Case 1:19-cv-01924-MN Document 1 Filed 10/10/19 Page 2 of 15 PageID #: 2




                                            PARTIES

        2.      Plaintiff, ARTILIUM AFRICA, LLC (AA), is a limited liability company formed

under the laws of Virginia with its principal place of business at 2331 Mill Road, Suite 100,

Fairfax, Virginia 22314.

        3.      Plaintiff, TRISTAR AFRICA TELECOM, LLC (TAT) is a limited liability

company formed under the laws of Virginia with its principal place of business at 2331 Mill

Road, Suite 100, Fairfax Virginia 22314.

        4.      Defendant, Pareteum Corporation (Pareteum) is organized under the laws of the

State of Delaware with its principal place of business at 1185 Avenue of the Americas, 37th

Floor, New York, NY 10036.

                                JURISDICTION AND VENUE

        5.      This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §

1332(a)(1) because there is diversity of citizenship between Plaintiffs and Defendants, and the

amount in controversy exceeds $75,000, exclusive of costs.

        6.      This Court has personal jurisdiction over Defendant because Pareteum

Corporation is a Delaware corporation incorporated under the laws of the State of Delaware.

        7.      Venue is proper in the District of Delaware pursuant to 28 U.S.C. § 1391(b)(3)

because Pareteum Corporation is a Delaware corporation and subject to personal jurisdiction in

this Court in this case.




                                               -2-
   Case 1:19-cv-01924-MN Document 1 Filed 10/10/19 Page 3 of 15 PageID #: 3




                                 FACTUAL BACKGROUND

       A.      ARTILIUM AFRICA, LLC

       8.      After extensive communications and negotiations, in early May of 2016, Artilium,

plc ("Artilium") (predecessor-in-interest to "Artilium, Ltd.") a provider of innovative

telecommunication software and solutions, announced in a press release that it was partnering

with Tritente Global Energy Group ("Tritente") of Washington, D.C., Ethiopia, and Kenya

to launch AA (www.artilium-africa.com) in order to meet the demand for data and telecom

services in Africa, the fastest growing continent in the world.

       9.      Given the low-cost environment in Africa and the wide range of services that

would be made available by Artilium, the agreement with Tritente was structured within the

Operating Agreement (the "Agreement") of AA.

       10.     The partnership between Artilium and Tritente was intended to bring Artilium’s

3G-4G mobile data service, cloud and innovative telecom services to the African market.

       11.     AA started to acquire a value added services license in Ethiopia and was already

in discussions with a number of potential customers for the provision of specific services in that

country.

       12.     Artilium’s disruptive micro-data center was an ideal solution to distribute telecom

services throughout Africa where 1.3 billion people reside. Artilium already served 50 telco

brands such as T-Mobile and 10 million users in 20 countries with its services, but as yet none

based in Africa.

       13.     Bart Weijermars, Chief Executive Officer of Artilium was quoted as

saying: "Tritente is the perfect platform for Artilium to expand into Africa, which is in the early

stages of the data and telecom revolution. Tritente is leading $6 billion of projects in renewable


                                                -3-
   Case 1:19-cv-01924-MN Document 1 Filed 10/10/19 Page 4 of 15 PageID #: 4




energy and power transmission in Sub Saharan Africa. They can open avenues in dozens of the

52 Sub Saharan countries."

       14.     Paul Delkaso, CEO of Tritente and Managing Partner of AA, said: "Our plan is to

bring the AA solution to every African country mobile operator, MVNO business, educational

institution, Government entities and every cell phone holder."

       15.     Mr. Delkaso, who is based in the Washington, D.C., area, travelled to Africa to

establish operations in the first of six countries. In contrast to the traditional large-scale, mega-

data centers which consume massive electricity, AA expected to have 10-20 times more energy-

efficient, micro-data centers spread throughout each country. Most would be powered by

renewable energy and include next-generation energy storage.

       16.     Artilium and Tritente negotiated and signed a joint venture agreement that was

encompassed in the Agreement for AA, a copy of which is attached hereto as Exhibit A.

       17.     In connection with the Agreement, Tritente formed TAT to act as the member of

AA. Likewise, Artilium formed Green Globe Services, LLC (GG), to be owned by certain

Artilium officers who would own directly a portion of Artilium’s share of AA, and to be the

member of AA. Nevertheless, Artilium and GG were obligated under, and signatories to, the

Operating Agreement for AA.

       18.     Thereafter, Paul Delkaso proceeded to sign exclusive Memoranda of

Understanding (MOUs) with six African nations to develop the telecommunications and cloud-

based hardware and software services.

       19.     Suddenly, in the July-October 2017 timeframe, Artilium began to demand capital

contributions of Tritente, none of which were called for in the Agreement. Ultimately, Artilium

abandoned the project with Tritente completely.



                                                -4-
   Case 1:19-cv-01924-MN Document 1 Filed 10/10/19 Page 5 of 15 PageID #: 5




       B.      PARETEUM’S ROLE

       20.     Pareteum negotiated to acquire, through merger, Artilium in June of 2018.

       21.     On June 7, 2018, Pareteum announced that, effective upon completion of the

acquisition, Artilium’s CEO, Bart Weijermars, would be engaged as Chief Executive Officer of

Pareteum Europe and Artilium as subsidiaries of Pareteum. The transaction closed in

September/October 2018, subject to the satisfaction of certain conditions.

       22.     Prior to closing, Artilium abandoned the joint venture with Tritente.

       23.     In its Proxy filed with the SEC on June 18, 2018, on the Pareteum/Artilium

merger, Pareteum made the following admission:

       Prior Contracts and Transactions Between the Parties

       Artilium and Pareteum have since October 2017 benefitted from a strategic
       alliance entered into with the intention of jointly pursuing new and developed
       markets, accelerating growth and increasing market penetration for both Artilium
       and Pareteum.

       On October 16, 2017, Pareteum entered into a Strategic Alliance Agreement
       (which we refer to as the "Strategic Alliance Agreement") with Artilium for the
       mutual pursuit of joint commercial opportunities. Pursuant to the Strategic
       Alliance Agreement, the parties may enter into a project agreement to provide
       their technological solutions (which we refer to as the "Solutions") to a
       customer. The project agreement shall stipulate, among other things: (i) which
       party will take the lead in preparing and submitting any appropriate proposal, RFP
       and/or tender documentation; (ii) which party will be the prime or principal
       contractor and which party will take a joint or sub-contracting responsibility;
       (iii) which party is responsible for which aspects of which of the Solutions or
       project (in accordance with an opportunity registration form, which is included as
       an appendix to the project agreement); (iv) commercial and financial provisions
       (in accordance with the commercial framework and the opportunity registration
       form, which are included as appendices to the project agreement); (v) the standard
       terms and conditions of supply of Solutions to the customer; as well as, if
       applicable (vi) a price list of Solutions and other terms and conditions governing
       the same.(Emphasis added).

       Pursuant to the project agreement, the parties submit a proposal in response to a
       customer’s tender, which will define the parties’ respective rights and obligations
       during the submission of the proposal to the customer. In the months since


                                               -5-
   Case 1:19-cv-01924-MN Document 1 Filed 10/10/19 Page 6 of 15 PageID #: 6




       entering into the Strategic Alliance Agreement, Pareteum and Artilium have
       collaborated on at least 18 opportunities, resulting in seven sales wins and an
       increasing pipeline of potential deals to pursue. Pareteum estimates that over $65
       million has been added to its 36-month contractual revenue backlog as a direct
       result of the engagement. The two management teams have also worked well
       together and proven to be highly complementary.

       In conjunction with the Strategic Alliance Agreement, on October 16, 2017,
       Pareteum entered into a share exchange agreement with Artilium. Pursuant to the
       exchange agreement, Artilium agreed to issue and deliver to Pareteum an
       aggregate of 27,695,177 of its newly issued ordinary shares in exchange for
       3,200,332 restricted shares of Pareteum common stock. The exchange
       transactions closed on October 16, 2017. As of June 6, 2018, Pareteum owned
       approximately 7.800]% of the issued share capital of Artilium, and Artilium
       owned approximately 5.85% of the issued and outstanding shares of Pareteum
       common stock. On completion of the Acquisition, the shares of Pareteum
       common stock held by Artilium will be cancelled, and no consideration will be
       paid to Pareteum in respect of the ordinary shares of Artilium held by Pareteum
       immediately prior to the Acquisition.


       24.     Also in the press, it was noted that Pareteum’s Global Mobility Cloud Platform

including its full MVNE capability, API platform, Home-Location-Registry-as-a-Service, and

Internet-of-Things (IoT) ready connectivity solution, when combined with Artilium OneApp,

complementary data center infrastructure and Arta solution suite will enable Carriers, Enterprises

and IoT service providers to have a complete solution from retail to network.

       25.     Pareteum and Artilium’s combined cloud-based product sets were intended to

continue the Pareteum philosophy of connecting any device, anywhere, on any network.

Pareteum announced:

       "Through this partnership, we expect both companies will accelerate growth and
       market penetration. We see Asia and Africa as a strategic next step, and plan to
       move on to jointly pursue those and additional markets across the world,"
       stated Hal Turner, Executive Chairman of Pareteum. "With an estimated 23%
       compound annual growth rate for IoT devices through 2021, developing markets
       such as Asia and Africa are poised to become major drivers of growth."
       (Emphasis added).

       "Pareteum and Artilium are a natural fit to build a joint-solution. We are
       combining Pareteum’s recent success in the IoT and API economy and our deep

                                              -6-
   Case 1:19-cv-01924-MN Document 1 Filed 10/10/19 Page 7 of 15 PageID #: 7




       roots in the network MVNE market, with Artilium’s robust retail, enterprise,
       ecommerce, and converged app platforms to create a winning combination," Mr.
       Turner added.

       "Artilium brings a substantially well-developed retail service portfolio to the
       market, including in high-growth developing markets. This asset will be further
       leveraged as a result of Artilium and Pareteum’s strategic alliance, strengthening
       each company’s business and enabling us to jointly pursue revenue-expanding
       contracts with other mobile telecommunications providers worldwide," stated Jan-
       Paul Menke, Chairman of Artilium.

       26.     Vic Bozzo, CEO of Pareteum, stated: "I am pleased to have the opportunity to

build a joint solution with Artilium, and to combine forces to attack the markets we currently

serve as well as exciting new and high-growth markets where our combined scale will support

our mutual rapid growth, leveraging our respective IoT resources. I am especially excited to be

building that together with the Artilium team." (Emphasis added).

       27.     Bart Weijermars, CEO and Director of Artilium commented: "As we have

focused on our application, ecommerce and call center suite of products in support of the MVNO

retail market, the strength of the Pareteum platform and global reach in MVNE and IoT enables

us to bring full turnkey solutions to our data center and enterprise customers worldwide."

       28.     Based on the foregoing, it is clear Artilium and GG dumped AA, TAT, and

Tritente when Pareteum came on the scene. Artilium’s action to disenfranchise AA and TAT

came following a series of communications wherein it became clear that Artilium was setting up

a pretext to abandon AA and TAT.

       C.      ARTILUM’S MANUFACTURED PRETEXT

       29.     In fact, on August 15, 2017, Mark Westerfield, Esquire, counsel for TAT, wrote

to challenge Artilium that it was or could have been "astonished" by the statement that AA had

not finalized its agreement for services and pricing with Hamilton Telecom.




                                               -7-
   Case 1:19-cv-01924-MN Document 1 Filed 10/10/19 Page 8 of 15 PageID #: 8




       30.     Although Artilium sent price quotes to Hamilton Telecom in January of 2017,

there was no communication indicating an agreement was reached. For months, John Kamya

had been speaking with Paul Delkaso about the timing and need for finalizing the agreement on

services and pricing. All parties knew that there was no subsequent agreement signed by anyone

which accepted the services/pricing, nor any other agreement which outlined the services which

would be provided, the schedule for providing those services, and/or the pricing for those

services.

       31.     Artilium misrepresented facts to its management and shareholders as to the status

of the project with Hamilton Telecom, apparently to hide the fact that it was unable to complete

the agreement and/or was unaware that no agreement had been reached.

       32.     Likewise, Artilium fabricated the concept that stakeholders or members in AA

were required to make a "capex investment," i.e., invest capital into AA. Contrary to those

assertions, there is no obligation on the part of any shareholder in AA to invest capital into the

business. See Exhibit A, § 5. The governing documents are quite clear and were pointed out

to Artilium and its legal counsel on numerous occasions.

       33.     Artilium likewise failed to explain what precisely this "capex investment"

entailed, the legal basis for the investment, and how these funds would be utilized.

       34.     When AA was formed, the members agreed that Artilium would provide

technical services for AA’s customers and Artilium would be compensated at its "cost plus

10%." Artilium acknowledged, therefore, that it alone would be responsible for raising any

capital necessary in order for Artilium to provide the services which it was obligated to provide,

as required under the AA Operating Agreement.




                                                -8-
   Case 1:19-cv-01924-MN Document 1 Filed 10/10/19 Page 9 of 15 PageID #: 9




        35.     In November 2016, at a meeting between AA and Hamilton Telecom (and other

customers) at Artilium’s offices, the topic of raising capital for the purpose of funding a

"capital" expenditure was never raised. At that same time, AA met with representatives of

GiG.tech, the subject of raising capital to pay for some non­specified "capital" expenditure was

never raised.

        36.     In fact, Artilium was unwilling to make 100% of the capital investment which it

claimed was required in order for Artilium to fulfill its contractual obligations to AA and AA’s

customers. Artilium sought to avoid its obligation to provide the services to AA’s customers,

including any capital investment that may be required to fulfill that obligation, as required

under the Operating Agreement.

        37.     Moreover, on multiple occasions, Artilium was asked to provide details on the

$4 Million capital investment which it demanded of TAT. TAT asked if the investment was for

capital or for operating expenses; if for capital expenses, an itemization of the expenses and

complete details on what capital equipment would be purchased with these funds.

        38.     TAT asked for a clear explanation of the financial relationship between Artilium

and GiG.tech. TAT asked for an explanation of whether under Artilium’s plan, the capital

would be utilized by AA to purchase the servers directly from GiG.tech. TAT also asked why

Artilium planned to purchase servers directly from GiG.tech, contrary to the previously

described business plan by which the GiG.tech would be compensated by Artilium based on

capacity utilized and the services provided.

       39.      TAT shareholders indicated it was unwilling to agree to any capital investment

in AA until its questions were answered. Nevertheless, no one at Artilium responded to those

inquiries.



                                               -9-
  Case 1:19-cv-01924-MN Document 1 Filed 10/10/19 Page 10 of 15 PageID #: 10




       40.     Artilium was informed that TAT’s plan, if and when a capital investment was

deemed necessary on the part of AA, was to utilize the finalized agreement with Hamilton

Telecom (or other customers) to obtain a loan or an outside investor to provide the necessary

funding.

       41.     On several occasions, TAT has asked Artilium to state whether it intended to

continue business operations in Africa and to provide a status update on several customers and

projects, which it deliberately kept secret and refused to include TAT’s representative, Paul

Delkaso in the communications. Artilium has failed and refused to respond in a substantive

manner to any inquiries.

       42.     It is now clear that Artilium entered into discussions with Pareteum and used the

capex investment demand and other distractions as a pretext to jettison its relationship with

TAT and its investment in AA, and, to purse the same identical business plan with Pareteum.

       43.     Further, Artilium’s communication with John Kamya was a deliberate attempt to

cover up and/or excuse Artilium’s failure to fulfill its obligations under the AA Operating

Agreement and its obligations to AA’s customers.

       44.     Artilium’s statements to Mr. Kamya were also false and intended to mislead him

and to subvert AA’s business operations. Those statements were a knowing and intentional

violation of personal obligations as a Board Member and Artilium’s obligation as a shareholder

to act in furtherance of, and consistent with the duty of loyalty to, AA.

       45.     Moreover, as a stranger to the AA Agreement, Pareteum was not privileged to

interfere with the Agreement.




                                               - 10 -
  Case 1:19-cv-01924-MN Document 1 Filed 10/10/19 Page 11 of 15 PageID #: 11




                                             COUNT I
                 TORTIOUS INTERFERENCE WITH CONTRACTS AND
               PROSPECTIVE ECONOMIC ADVANTAGE BY DEFENDANT

        46.     Plaintiffs re-allege and incorporate each of the foregoing paragraphs by reference

as if fully set forth herein.

        47.     There are four elements to a claim of tortious interference with contractual

relations in Virginia: (1) the existence of a valid contractual relationship or business expectancy;

(2) knowledge of the relationship or expectancy on the part of the interferor; (3) intentional

interference inducing or causing a breach or termination of the relationship or expectancy; and

(4) resultant damage to the party whose relationship or expectancy has been disrupted.

        48.     Plaintiffs and Artilium had a valid contract, the Agreement whereby Artilium

would provide software services relating to wireless phone and internet services in Africa.

        49.     Plaintiffs had contracts and/or MOUs with 6 African nations for the provision of

such services and and/or reasonable expectations of entering into over a dozen more contracts

and/or MOUs with African nations concerning the provision of such services.

        50.     Defendant had full knowledge of the Agreement.

        51.     Defendant had full knowledge of Plaintiffs’ reasonable expectations of future

contracts in Africa in concert with Artilium.

        52.     Defendant intentionally induced Artilium to breach the Agreement and to

abandon the effort to enter into additional contracts with other African nations with Plaintiffs in

order to provide the services it advertised it could provide.

        53.     Defendant had and has no lawful justification for its tortious interference with the

Agreement and prospective economic advantage for Plaintiffs in Africa.




                                                - 11 -
  Case 1:19-cv-01924-MN Document 1 Filed 10/10/19 Page 12 of 15 PageID #: 12




        54.     Plaintiffs have suffered and will continue to suffer damages due to Defendant’s

tortious interference with its contracts and/or prospective economic advantage.

        55.     Plaintiffs and Defendant were competitors to provide the services AA intended to

supply to the African market.

        56.     Plaintiffs have suffered and will continue to suffer irreparable harm due to

Defendant’s tortious interference with its contracts and/or prospective economic advantage.

        WHEREFORE, Plaintiffs demand that judgment be entered in its favor against

Defendant on Count I of the Complaint for Plaintiffs’ damages, exemplary damages, costs of this

actions, and for such further relief the Court finds proper and necessary.

                                            COUNT II
       CONSPIRACY TO COMMIT TORTIOUS INTERFERENCE WITH
  CONTRACTS AND PROSPECTIVE ECONOMIC ADVANTAGE BY DEFENDANT

        57.     Plaintiffs re-alleges and incorporates each of the foregoing paragraphs by

reference as if fully set forth herein.

        58.     There are four elements to a claim of tortious interference with prospective

contractual relations in Virginia: (1) the existence of a valid contractual relationship or business

expectancy; (2) knowledge of the relationship or expectancy on the part of the interferor; (3)

intentional interference inducing or causing a breach or termination of the relationship or

expectancy; and (4) resultant damage to the party whose relationship or expectancy has been

disrupted.

        59.     Virginia recognizes two tort claims for civil conspiracy: The first under the

common law and the second under Virginia Code §§ 18.2-499 to -500.

        60.     Under Virginia common law, a plaintiff must prove four elements to state a prima

facie cause of action for common law conspiracy:


                                               - 12 -
  Case 1:19-cv-01924-MN Document 1 Filed 10/10/19 Page 13 of 15 PageID #: 13




               1.      A combination of two or more persons;

               2.      To accomplish, by some concerted action;

               3.      Some criminal or unlawful purpose or some lawful purpose by a criminal
                       or unlawful means; and

               4.      Resultant damage caused by the defendant’s acts committed in furtherance
                       of the conspiracy.

       61.     Under Virginia statutory law, a plaintiff must prove three elements to state a

prima facie cause of action under Virginia’s business conspiracy statute:

               1.      A combination of two or more persons;

               2.      For the purpose of willfully or maliciously inuring a plaintiff in reputation,
                       trade, business, or profession; and

               3.      Resulting in damage to the plaintiff.

       62.     Although the United States Circuit Court for the Fourth Circuit has held that the

tortious interference claim failed as a matter of law because a party cannot interfere with its own

contract, a conspiracy claim, when one of the co-conspirators is a party to the contract, can lie

under the "third-party rule."

       63.     The third-party rule states that even though a party to a contract or business

relationship cannot be liable for interfering directly with that contract or relationship, that party

may be held liable for conspiracy with another person to tortiously interfere with the contract or

expectancy.

       64.     As stated by the Fourth Circuit Court, "the third-party rule provides a cause of

action in conspiracy against one who cannot be held directly liable for tortiously interfering with

his own business relationship, but nonetheless encourages or induces an outsider to do so."

       65.     Plaintiffs and Artilium had a valid contract, the Agreement whereby Artilium

would provide software services relating to wireless phone and internet services in Africa.


                                               - 13 -
  Case 1:19-cv-01924-MN Document 1 Filed 10/10/19 Page 14 of 15 PageID #: 14




       66.      Plaintiffs had contracts and/or MOUs with 6 African nations for the provision of

such services and and/or reasonable expectations of entering over a dozen more contracts with

African nations concerning the provision of such services.

       67.      Defendant had full knowledge of the Agreement.

       68.     Defendant had full knowledge of Plaintiffs’ reasonable expectations of future

contracts in Africa.

       69.      Pareteum, in agreement and concert with Artilium, caused Artilium to breach the

Agreement and to abandon the effort of AA to enter into additional contracts with other African

nations in order to provide the services it advertised it could provide.

       70.     Defendant had and has no lawful justification for its tortious interference with the

Agreement and prospective economic advantage for Plaintiffs in Africa.

       71.      Plaintiffs have suffered and will continue to suffer damages due to Defendant’s

tortious interference with its contracts and/or prospective economic advantage.

       72.     Plaintiffs and Defendant were competitors to provide the services AA intended to

supply to the African market.

       73.      Plaintiffs have suffered and will continue to suffer irreparable harm due to

Defendant’s tortious interference with its contracts and/or prospective economic advantage.




                                                - 14 -
  Case 1:19-cv-01924-MN Document 1 Filed 10/10/19 Page 15 of 15 PageID #: 15




       WHEREFORE, Plaintiffs demand that judgment be entered in its favor against

Defendant on Count I of the Complaint for Plaintiffs’ damages, exemplarily damages, costs of

this actions, and for such further relief the Court finds proper and necessary.

                                                        Respectfully submitted,

                                                         /S/ RAYMOND W. COBB
KEVIN F. BERRY (PA BAR NO. 30058)                       RAYMOND W. COBB (DE BAR #2653)
O’HAGAN MEYER LLP                                       O’HAGAN MEYER LLP
100 N. 18th Street, Suite 700                           1523 Concord Pike, Suite 200
Philadelphia, PA 19103                                  Wilmington, DE 19803
267-386-4353 (tel)                                      302-684-6110 (tel)
215-665-8300 (fax)                                      302-777-4111 (fax)
kberry@ohaganmeyer.com                                  RCobb@ohaganmeyer.com
Of Counsel                                              Attorneys for Plaintiffs


Dated: October 9, 2019




                                               - 15 -
